





CITATION: 1446968 Ontario Inc. v. Brampton (City), 2011
      ONCA 212



DATE: 20110317



DOCKET: C52565



COURT OF APPEAL FOR ONTARIO



Rosenberg, Moldaver and Feldman JJ.A.



BETWEEN



1446968 Ontario Inc.



Plaintiff/Appellant



and



City of Brampton



Defendant/Respondent



Victor Sibilia, for the appellant



Charles A. Painter, for the respondent



Heard and endorsed: March 15, 2011



On appeal from the judgment of
          Justice John Jennings of the Superior Court of Justice dated August 10, 2010.



APPEAL BOOK ENDORSEMENT



[1]

We need not decide whether Rule 63.01 applied because an order for
    security for costs is a payment for money because the appellant did not have a
    valid notice of appeal, his attempt to appeal the Masters decision being 5
    weeks out of time and no extension of time having been sought or granted. 
    Jennings J. properly dismissed the action

[2]

Accordingly, the appeal is dismissed with costs fixed at $5,000
    inclusive of disbursements and HST to be paid out of the money held in court. 
    Also, the $750 costs ordered by Sharpe J.A. is to be paid out of the monies
    held in court.


